Simmons, C. J.
1. Where a demurrer to an indictment is overruled, a bill of exceptions complaining of this judgment must, under the Civil Code, § 5540, be tendered within twenty days from the date of the judgment. If the accused is convicted and a motion for new trial made and overruled, and a bill of exceptions, complaining of the overruling of the demurrer and of the refusal of a new trial, is tendered within twenty days from the date of the refusal to grant a new trial but not within twenty days from the overruling of the demurrer, the writ of error will not be dismissed, but the exceptions relating to the refusal of a new trial will alone be considered.
2. Under the facts disclosed by the evidence of the defendant and the counter-showing made by the State, there was no error in refusing a continuance. The court did not err in the charge of which complaint is made, nor in the admission of evidence; and the verdict was authorized by the evidence.

Judgment affirmed.


All the Justices concurring.